Case 19-05657-dd        Doc 29      Filed 12/02/19 Entered 12/02/19 11:59:48              Desc Main
                                    Document      Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

 INRE:                                          )       CASE NO. 19-05657-jw
                                                )
 Amir Golestan,                                 )
                                                )
                        Debtor.                 )       CHAPTER 11
                                                )


       OBJECTION TO MOTION OF TBG FUNDING, LLC TO TERMINATE THE
                           AUTOMATIC STAY

         Amir Golestan ("Debtor") by and through his undersigned counsel, hereby objects to the

 motion of TBG Funding, LLC ("Movant") filed on November 15, 2019 to terminate the automatic

 stay ("Motion"). In support of this objection, Debtor states as follows:

         1.     Debtor filed a petition under Chapter 11 of the Bankruptcy Code on October 28,

 2019 ("Petition Date").

         2.     Debtor is in possession of all assets of the estate.

         3.     Movant is the holder of an unsecured claim against the Debtor by virtue of Debtor's

 prepetition guaranty of a commercial debt, as is more fully described in paragraphs 4 and 5 of the

 Motion.

         4.     As set forth in Debtor's schedules, Debtor is the sole shareholder of Micfo, LLC

and Seven and Rose LLC, the owners of the properties that are the subject of the Motion

(collectively "Properties") and Movant's borrowers. The Properties are valuable commercial

office space located in downtown Charleston, SC.

         5.     Debtor denies that Movant is entitled to the relief requested in its Motion.

  Specifically, Debtor asserts that there is significant equity in the collateral securing Movant's
Case 19-05657-dd        Doc 29     Filed 12/02/19 Entered 12/02/19 11:59:48               Desc Main
                                   Document      Page 2 of 4



 claim, such that Movant is and will be adequately protected during the pendency of Debtor's

 chapter 11 proceeding.

        6.      In addition, Debtor states that, given the age of Debtor's case, and the fact that

 Debtor has only recently retained replacement bankruptcy counsel, the Court should deny Movant

 stay relief until such time as Debtor has the opportunity to fully consult with his new counsel, and

 the opportunity to explore methods to maximize the value of the equity in the collateral for the

 benefit of Movant and all his creditors.

        7.      Debtor also objects to the waiver of the stay imposed by Fed. R. Bankr. P.

 400l(a)(3).

        WHEREFORE, having objected to the relief requested by Movant, Debtor prays that the

 Court protect his interest in the subject Properties, deny the relief requested by Movant, and for

 such other and further relief as the Court deems just and proper.


                                               /s/Tara E. Nauful
                                              Tara E. Nauful, DCID 5864
                                              BEAL,LLC
                                              1301 Gervais Street, Ste. 1040
                                              Columbia SC 29201
                                              803-728-0803
                                              tnauful@bealllc.com

                                              Attorneys for Amir Golestan


 December 2, 2019
Case 19-05657-dd                Doc 29      Filed 12/02/19 Entered 12/02/19 11:59:48                              Desc Main
                                            Document      Page 3 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF SOUTH CAROLINA

 INRE:                                                    )         CASE NO. 19-05657-jw
                                                          )
 Amir Golestan,                                           )
                                                          )
                               Debtor.                    )         CHAPTER 11
                                                          )


                                         CERTIFICATION OF FACTS


 In the above-entitled proceeding, in which relief is sought by TBG Funding, LLC ("Movant") from the automatic
 stay provided by 11 U.S.C. § 362, I do hereby certify to the best of my knowledge the following:

 (1) Nature of Movant's Interest. Movant is the holder of an unsecured claim against the Debtor as is more fully
 described in the exhibits to Movant's motion to terminate the automatic stay, as well as Debtor's schedules filed in
 this case.

 (2) Brief Description of Security Agreement, copy attached (if applicable). See Exhibits to Movant's Motion.

 (3) Description of Property Encumbered by Stay (include serial number, lot and block number, etc.). Id.

 (4) Basis for Relief (for cause, property not necessary for reorganization, debtor has no equity, property not
 property of estate. etc.) include applicable subsection of 11 U.S.C. § 362). n/a

 (5) Prior Adjudication by Other Courts. copy attached (Decree of Foreclosure, Order for Possession. Levy of
 Execution, etc., if applicable). n/a

 (6) Valuation of Property copy of Valuation attached (Appraisal. Blue Book. etc.):

            Fair Market Value: Debtor is informed and believes that the combined fair market value of the Properties
            is $2,600,000.00.

            Liens:

            1)   Movant claims a lien in the amount of$789,934.50.1

            2) Wachovia: $178,045.542


            Net Equity: $1,632,019.96

            Source/Basis of Value: Debtor's opinion; informal estimate of third-party realtor




 1 Debtorhas not had the opportunity to analyze Movant’s assertions regarding the amount of its debt. For purposes of
 this motion, Debtor acknowledges Movant's assertions regarding the amount of its debt, but does not admit to the
 same, and expressly reserves the right to challenge the same.
 2Debtor has not had the opportunity to analyze Movant's assertions regarding the amount of Wachovia's alleged
 claim, nor to fully investigate the amount of Wachovia's alleged debt. For purposes of this motion, Debtor
 acknowledges Movant's assertions regarding junior liens on the property but does not admit to the validity and priority
 of the same, and expressly reserves the right to challenge the debt.
Case 19-05657-dd             Doc 29        Filed 12/02/19 Entered 12/02/19 11:59:48                           Desc Main
                                           Document      Page 4 of 4



           (7) Amount of Debtor's Estimated Equity {using figures from paragraph 6, supra). There exists at least
  $1,632,019.96 of equity in the Properties, which are owned by entities in which the Debtor holds a 100% interest.

 (8) Month and Year in Which First Direct Post-Petition Payment Came Due to Movant /if applicable). n/a

 (9)(a) For Movant/Lienholder (if applicable): List or attach a list of all post-petition payments received directly
 from debtor(s), clearly showing date received, amount, and month and year for which each such payment was applied.
 n/a

 (b) For Objecting Party (if applicable): List or attach a list of all post-petition payments included in the Movant's list
 from (a} above which objecting party disputes as having been made. Attach written proof of such payment(s) or a statement
 as to why such proof is not available at the time of filing this objection. No post-petition payments have been made to
 Movant.

 (10) Month and Year for Which Post-petition Account of Debtor(s) is Due as of the Date of this Motion:



  Date: December 2, 2019                  /s/ Tara E. Nauful
                                          Tara E. Nauful, DCID 5864
                                          BEAL, LLC
                                          1301 Gervais Street, Ste. 1040
                                          Columbia SC 29201
                                          803-728-0803

                                          Attorney for Amir Golestan
